THE THIRTEENTH COURT OF APPEALS

                                   13-15-00108-CV


                                 V. Belafonte Friar
                                         v.
   Christopher Blaschke, Independent Executor of the Estate of Mary Anna Majefski
                              Windelmann, Deceased


                                On Appeal from the
                        County Court of DeWitt County, Texas
                              Trial Cause No. 11347A


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed for want of jurisdiction. The Court

orders the appeal DISMISSED FOR WANT OF JURISDICTION in accordance with its

opinion. Costs of the appeal are adjudged against appellant.

      We further order this decision certified below for observance.

April 9, 2015